DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, 9-10, 13, 18-19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2017/0236656) in view of Kim et al. (US 2001/0024352).
In regards to claim 1, 
Kano ‘656 discloses an electrochemical capacitor, comprising: 
a first electrode (142 – fig. 2-3 & 5; [0090]) provided in a rolled sheet form and having active material layers (143 – fig. 2-3 & 5; [0090]) coated on both surfaces thereof, 
a second electrode (132 – fig. 2-4; [0081]) provided in a rolled sheet form at an outer side of the first electrode to face the first electrode (fig. 2) and having active material layers (133 – fig. 2-4; [0081]) coated on both surfaces thereof; and 
a separator (150 – fig. 2-3; [0096]) interposed and rolled between the first electrode and the second electrode, and 
wherein the first electrode includes a stripping portion (140a - fig. 5; [0094]) formed only on an outer surface of the outermost layer thereof (fig. 5A; [0094-0095] - 

Kim ‘352 discloses an electrochemical capacitor, comprising: 
a first electrode (120 - fig. 5; [0079]) provided in a rolled sheet form; 
a second electrode (125 - fig. 5; [0079]) provided in a rolled sheet form at an outer side of the first electrode to face the first electrode; and
a separator ([0079]) interposed and rolled between the first electrode and the second electrode,
wherein at least a portion of an outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to extend past the outer electrode as taught by Kim ‘352 to reduce the potential of an electrical short between the electrodes as the ends are not aligned.

In regards to claim 2,


Kim ‘352 discloses wherein a terminal portion of the first electrode is extended longer than a terminal portion of the second electrode so that at least a portion of the outermost layer of the first electrode is exposed to the outside ([0079]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to extend past the outer electrode as taught by Kim ‘352 to reduce the potential of an electrical short between the electrodes as the ends are not aligned.

In regards to claim 5,
Kano ‘656 fails to explicitly disclose wherein 20% to 80% of the entire area of the outermost layer of the first electrode is exposed to the outside.

Kim ‘352 discloses wherein 20% to 80% of the entire area of the outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to 

In regards to claim 6,
Kano ‘656 fails to explicitly disclose wherein 30% to 70% of the entire area of the outermost layer of the first electrode is exposed to the outside.

Kim ‘352 discloses wherein 30% to 70% of the entire area of the outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to extend past the outer electrode as taught by Kim ‘352 to reduce the potential of an electrical short between the electrodes as the ends are not aligned.

In regards to claim 7,
Kano ‘656 fails to explicitly disclose wherein the first electrode has a length equal to or greater than a length of the second electrode.

Kim ‘352 discloses wherein the first electrode has a length equal to or greater than a length of the second electrode ([0079]).



In regards to claim 9,
Kano ‘656 fails to explicitly disclose wherein 10% to 90% of the entire area of the outermost layer of the first electrode is exposed to the outside.

Kim ‘352 discloses wherein 10% to 90% of the entire area of the outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to extend past the outer electrode as taught by Kim ‘352 to reduce the potential of an electrical short between the electrodes as the ends are not aligned.

In regards to claim 10, 
Kano ‘656 discloses an electrochemical capacitor, comprising: 
an electrode assembly having a first electrode (142 – fig. 2-3 & 5; [0090]), a second electrode (132 – fig. 2-4; [0081]), and a separator (150 – fig. 2-3; [0096]) interposed and rolled between the first electrode and the second electrode, 

wherein the first electrode and the second electrode are coated with an active material layer (143 – fig. 2-3 & 5; [0090] & 133 – fig. 2-4; [0081]), and 
wherein the first electrode includes a stripping portion (140a  - fig. 5; [0094]) formed only on an outer surface of the outermost layer thereof, at which the active material layer is at least partially removed or is not formed (fig. 5A; [0094-0095] - when peeled region is formed on fourth principal surface, 142b, which is the outer side of the winding – see abstract), at which the active material layer is at least partially removed or is not formed (fig. 5; [0094]).  Kano ‘656 fails to explicitly disclose wherein at least a portion of an outermost layer of the first electrode is exposed to the outside.

Kim ‘352 discloses an electrochemical capacitor, comprising: 
a first electrode (120 - fig. 5; [0079]) provided in a rolled sheet form; 
a second electrode (125 - fig. 5; [0079]) provided in a rolled sheet form at an outer side of the first electrode to face the first electrode; and
a separator ([0079]) interposed and rolled between the first electrode and the second electrode,
wherein at least a portion of an outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).



In regards to claim 13,
Kano ‘656 fails to explicitly disclose wherein 10% to 90% of the entire area of the outermost layer of the first electrode is exposed to the outside.

Kim ‘352 discloses wherein 10% to 90% of the entire area of the outermost layer of the first electrode is exposed to the outside ([0079] - inner electrode is wound a half turn past the outer electrode (i.e. 50%)).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrode of Kano ‘656 to extend past the outer electrode as taught by Kim ‘352 to reduce the potential of an electrical short between the electrodes as the ends are not aligned.

In regards to claim 18,
Kano ‘656 further discloses wherein at least a portion of an outermost layer of the second electrode is exposed to the outside without being covered by the first electrode (fig. 2 of Kano ‘656 – Note the combination only has the first electrode extend a half turn past the second electrode; therefore 50% of the second electrode of Kano ‘656 will not 

In regards to claim 19,
Kano ‘656 further discloses wherein an end portion of the stripping portion has an inclined shape (fig. 5 – portion formed has an inclined shape with an inclination angle of 90°).

In regards to claim 21,
Kano ‘656 further discloses wherein end portions of the stripping portion have a stepped shape (fig. 5 – portion formed as a single step down (i.e. stepped shape) formed by removal/lack of formation of active material).

Claim(s) 1-2, 4, 10, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al (US 2014/0368973) in view of Kano ‘656.
In regards to claim 1,
Bouchard ‘973 discloses an electrochemical capacitor, comprising: a first electrode (210 – fig. 3; [0063]) provided in a rolled sheet (626 – fig. 7; [0073]) form and having active material layers (622 & 624 – fig. 7; [0073]) coated on both surfaces thereof, 
a second electrode (212 – fig. 3; [0063] & [0070]) provided in a rolled sheet (626 – fig. 7; [0073]) form at an outer side of the first electrode to face the first electrode and 
a separator (214 – fig. 3; [0063]) interposed and rolled between the first electrode and the second electrode, 
wherein at least a portion of an outermost layer of the first electrode is exposed to the outside (seen in fig. 3 wherein end of 210 extends past end of 212).  Bouchard ‘973 fails to disclose wherein the first electrode includes a stripping portion formed only on an outer surface of the outermost layer thereof, at which the active material layer is at least partially removed or is not formed.  

Kano ‘656 discloses an electrochemical capacitor, comprising: 
a first electrode (142 – fig. 2-3 & 5; [0090]) provided in a rolled sheet form and having active material layers (143 – fig. 2-3 & 5; [0090]) coated on both surfaces thereof, 
a second electrode (132 – fig. 2-4; [0081]) provided in a rolled sheet form at an outer side of the first electrode to face the first electrode (fig. 2) and having active material layers (133 – fig. 2-4; [0081]) coated on both surfaces thereof; and 
a separator (150 – fig. 2-3; [0096]) interposed and rolled between the first electrode and the second electrode, and 
wherein the first electrode includes a stripping portion (140a - fig. 5; [0094]) formed only on an outer surface of the outermost layer thereof (fig. 5A; [0094-0095] - when peeled region is formed on fourth principal surface, 142b, which is the outer side 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a stripping portion as taught by Kano ‘656 with the device of Bouchard ‘973 to obtain a device wherein the terminal lead makes strong mechanical and electrical contact with the collector sheet.

In regards to claim 2,
Bouchard ‘973 further discloses wherein a terminal portion of the first electrode is extended longer than a terminal portion of the second electrode so that at least a portion of the outermost layer of the first electrode is exposed to the outside (seen in fig. 3).  

In regards to claim 4,
Bouchard ‘973 further discloses wherein the second electrode has a hole formed through a portion of an outermost layer thereof in a thickness direction (fig. 6-7; [0070-0073]).  

In regards to claim 10,
Bouchard ‘973 discloses an electrochemical capacitor, comprising: 

wherein the second electrode is located at an outer side of the first electrode (seen in fig. 2), 
wherein the first electrode and the second electrode are coated with an active material layer (622 & 624 – fig. 7; [0073]), and 
wherein at least a portion of an outermost layer of the first electrode is exposed to the outside (seen in fig. 3 wherein end of 210 extends past end of 212).  Bouchard ‘973 fails to disclose wherein the first electrode includes a stripping portion formed only on an outer surface of the outermost layer thereof, at which the active material layer is at least partially removed or is not formed.  

Kano ‘656 discloses an electrochemical capacitor, comprising: 
a first electrode (142 – fig. 2-3 & 5; [0090]) provided in a rolled sheet form and having active material layers (143 – fig. 2-3 & 5; [0090]) coated on both surfaces thereof, 
a second electrode (132 – fig. 2-4; [0081]) provided in a rolled sheet form at an outer side of the first electrode to face the first electrode (fig. 2) and having active material layers (133 – fig. 2-4; [0081]) coated on both surfaces thereof; and 
a separator (150 – fig. 2-3; [0096]) interposed and rolled between the first electrode and the second electrode, and 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a stripping portion as taught by Kano ‘656 with the device of Bouchard ‘973 to obtain a device wherein the terminal lead makes strong mechanical and electrical contact with the collector sheet.

In regards to claim 14,
The combination further discloses wherein the second electrode includes a cut portion formed at an outermost layer thereof and at least partially cut to be concave inwards in a length direction, or a hole formed through a portion of the outermost layer thereof in a thickness direction (fig. 6-7; [0070-0073] of Bouchard ‘973 – electrode is formed with a plurality of holes over the entire area of the electrode), and wherein the stripping portion of the first electrode corresponds in location to the cut portion or hole of the second electrode (as the holes of Bouchard ‘973 are formed over an entire area of the second electrode when the second electrode is wound with the first electrode, at least one of said holes will correspond in location to the stripping portion of  Bouchard ‘973 as combined with Kano ‘656).  



In regards to claim 15,
The combination discloses wherein the stripping portion of the first electrode overlaps the cut portion or hole of the second electrode in a radial direction of the electrode assembly (as the holes of Bouchard ‘973 are formed over an entire area of the second electrode when the second electrode is wound with the first electrode, at least one of said holes will correspond in location to the stripping portion of Bouchard ‘973 as combined with Kano ‘656).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a stripping portion as taught by Kano ‘656 with the device of Bouchard ‘973 to obtain a device wherein the terminal lead makes strong mechanical and electrical contact with the collector sheet.

In regards to claim 16,
The combination discloses wherein the second electrode includes a cut portion formed at an outermost layer thereof and at least partially cut to be concave inwards in a length direction, or a hole formed through a portion of the outermost layer thereof in a thickness direction (fig. 6-7; [0070-0073] of Bouchard ‘973 – electrode is formed with a 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a stripping portion as taught by Kano ‘656 with the device of Bouchard ‘973 to obtain a device wherein the terminal lead makes strong mechanical and electrical contact with the collector sheet.

In regards to claim 17,
The combination discloses wherein the first electrode, the second electrode, and the separator are wound to form an electrode assembly (fig. 3 & 6 of Bouchard ‘973), wherein the stripping portion of the first electrode overlaps the cut portion or hole of the second electrode in a radial direction of the electrode assembly (as the holes of Bouchard ‘973 are formed over an entire area of the second electrode when the second electrode is wound with the first electrode, at least one of said holes will correspond in location to the stripping portion of  Bouchard ‘973 as combined with Kano ‘656).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a stripping portion as taught by Kano ‘656 .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano 656 and Kim ‘352 as applied to claim 1 above, and further in view of WO2012042871A1 hereafter referred to as Yamamoto.
In regards to claim 3,
Kano 656 as modified by Kim ‘352 fails to disclose wherein a terminal portion of the second electrode is partially cut to be concave inwards in a length direction.

Yamamoto discloses wherein a terminal portion of the second electrode is partially cut to be concave inwards in a length direction (fig. 3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a slit as taught by Yamamoto in the electrodes of Kano 656 as modified by Kim ‘352 to reducing the strength of a magnetic field generated.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano 656 and Kim ‘352 as applied to claim 1 above, and further in view of JP62133670A hereafter referred to as Takada.
In regards to claim 3,


Takada discloses wherein a thickness of the active material layer (3 – fig. 1; abstract) is gradually decreased (4 – fig. 1; abstract) at end portions toward a stripping portion (2 – fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the concept, tapering the active material layer at end portions toward the stripping portion, of Takada with the device of Kano 656 as modified by Kim ‘352 to obtain an electrode wherein stresses between the stripping portion, active material, and collector are reduced thus reducing the potential of cracking at the boundary portion as the taper is better equipped to absorb stress than a vertical step (i.e. 90 degree cut).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2009/0166192A – fig. 1		


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848